                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   BRIAN K. WALTERS, ESQ.
                                                                          Nevada Bar No. 9711
                                                                      3   WING YAN WONG, ESQ.
                                                                          Nevada Bar No 13622
                                                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South Fourth Street, Suite 1550
                                                                      5   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      6   Direct: (702) 577-9301
                                                                          Facsimile: (702) 255-2858
                                                                      7   E-Mail: rlarsen@grsm.com
                                                                                  bwalters@grsm.com
                                                                      8           wwong@grsm.com

                                                                      9   Attorneys for Bosch Packaging Technology, Inc.

                                                                     10
                                                                                                       UNITED STATES DISTRICT COURT
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                                                              DISTRICT OF NEVADA
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                          LIVING ECOLOGY, INC.,                              )   Case No.: 2:18-cv-01647-JCM-NJK
                                                                     13                                                      )
                                                                                                Plaintiff,                   )
                                                                     14                                                      )
                                                                          vs.                                                )   STIPULATION AND ORDER TO
                                                                     15                                                      )   EXTEND DEADLINE FOR
                                                                          BOSCH PACKAGING TECHNOLOGY, INC., a                )   BOSCH PACKAGING
                                                                     16   corporation; DOES 1-10 and ROE                     )   TECHNOLOGY INC. TO FILE
                                                                          CORPORATIONS I to X, inclusive,                    )   REPLY TO PLAINTIFF’S
                                                                     17                                                      )   RESPONSE TO BOSCH’S
                                                                                                Defendants.                  )   RENEWED MOTION FOR
                                                                     18                                                      )   SUMMARY JUDGMENT
                                                                     19          Plaintiff, LIVING ECOLOGY, INC., (“Living Ecology” or “Plaintiff”) by and through
                                                                     20   its attorneys, Ryan A. Ellis, Esq., of RYAN ELLIS LAW CORPORATION; and Thomas W.
                                                                     21   Davis, II, Esq. of HOWARD & HOWARD ATTORNEYS PLLC; and Defendant, BOSCH
                                                                     22   PACKAGING TECHNOLOGY, INC. (“Bosch”) by and through its attorneys Robert S. Larsen,
                                                                     23   Esq., Wing Yan Wong, Esq. and Brian K. Walters, Esq. of GORDON REES SCULLY
                                                                     24   MANSUKHANI, LLP, stipulate as follows:
                                                                     25                                          STIPULATION
                                                                     26          1.       On March 26, 2021, Bosch filed its Renewed Motion for Summary Judgment
                                                                     27   (ECF No. 54);
                                                                     28          2.       Living Ecology, Inc.’s Response to Bosch’s Renewed Motion for Summary

                                                                                                                       -1-
                                                                      1   Judgment was originally due April 16, 2021.
                                                                      2          3.      The parties stipulated to allow Living Ecology, Inc. to file its Response on or
                                                                      3   before April 30, 2021 (ECF No. 58).
                                                                      4          4.      On April 29, 2021, Living Ecology filed its Response to Bosch’s Renewed
                                                                      5   Motion for Summary Judgment. (ECF No. 61).
                                                                      6          5.      The deadline for Bosch’s Reply is currently May 13, 2021.
                                                                      7          6.      The parties hereby stipulate that the deadline for Bosch’s Reply shall be extended
                                                                      8   for two weeks to May 27, 2021.

                                                                      9
                                                                     10   DATED this 29th day of April, 2021                    DATED this 29th day of April, 2021.
Gordon Rees Scully Mansukhani, LLP




                                                                     11   RYAN ELLIS LAW CORPORATION                            GORDON REES SCULLY
                                                                                                                                MANSUKHANI, LLP
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                          /s/ Ryan A. Ellis                                     /s/ Brian K. Walters
                                                                     13   Ryan A. Ellis, Esq.                                   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 12199                                  Nevada Bar No. 7785
                                                                     14   3275 So. Jones Blvd., Suite 105                       BRIAN K. WALTERS, ESQ.
                                                                          Las Vegas, NV 89146                                   Nevada Bar No. 9711
                                                                     15                                                         WING YAN WONG, ESQ.
                                                                          HOWARD & HOWARD ATTORNEYS PLLC                        Nevada Bar No 13622
                                                                     16   Thomas W. Davis, Esq.                                 300 So. 4th Street, Suite 1550
                                                                          Nevada Bar No. 2531                                   Las Vegas, Nevada 89101
                                                                     17   3800 Howard Hughes Pkwy., Suite 1000
                                                                          Las Vegas, NV 89169                                   Attorneys for Bosch Packaging Technology,
                                                                     18                                                         Inc.
                                                                          Attorneys for Living Ecology, Inc.
                                                                     19

                                                                     20
                                                                                                                      ORDER
                                                                     21
                                                                                 IT IS HEREBY ORDERED that the deadline for Defendant Bosch Packaging
                                                                     22
                                                                          Technology, Inc.’s Reply in support of its Renewed Motion for Summary Judgment is continued
                                                                     23
                                                                          from May 13, 2021 to May 27, 2021.
                                                                     24
                                                                                 Dated: April 30, 2021.
                                                                     25

                                                                     26
                                                                                                                                 JAMES C. MAHAN
                                                                     27                                                          UNITED STATES DISTRICT JUDGE
                                                                     28

                                                                                                                          -2-
